 Case 2:20-cv-00647-TC-JCB Document 31 Filed 08/07/21 PageID.313 Page 1 of 2

                                                                    FILED
                                                             2021 AUG 7 AM 6:34
                                                                   CLERK
                      IN THE UNITED STATES DISTRICT COURT FORU.S. DISTRICT COURT

                      THE DISTRICT OF UTAH, CENTRAL DIVISION



  Russell Greer,
                                                         MOTION FOR LEAVE TO
         Plaintiff,                                       FILE SUPPLEMENTAL
                                                                 BRIEF
  v.

  Joshua Moon and Kiwi Farms,                  .              Case No. 2:20-cv-00647
                                                             Judge Tena Campbell
         Defendants.                                     Magistrate Judge Jared C Bennett




   Pursuant to FRCP 15(D), Plaintiff respectfully moves this Court for the entry of an

Order granting Plaintiff the right to file a Supplemental Brief, a copy of which is attached

hereto, and for its reasons relies upon the following:


   In May of this year, Plaintiff and Defendants both filed motions and answers to motions.

Since that time, the present case has been dormant. But since that time, new incidents

have occurred that should be brought to the Court’s attention, namely: ANOTHER suicide

caused by the users of Kiwi Farms.


  Also, Defendants’ counsel never disclosed to the Court their relationship with Plaintiff,

and how it wasn’t pure happenstance that Defendant Moon reached out to the Skordas

firm, but rather, Defendant knew to retain his present counsel, based on his site’s history

of stalking Plaintiff. Plaintiff filed an ethics complaint
                                                      6 with the Utah State Bar in July and

                                              1
 Case 2:20-cv-00647-TC-JCB Document 31 Filed 08/07/21 PageID.314 Page 2 of 2



this Court should be aware of the sordid history between Plaintiff and the law firm that is

representing Defendant; a representation that is seemingly occurring for no other reason

than to harass Plaintiff.


  Plaintiff respectfully requests that the Court enter an Order Granting Plaintiff the right to

file the attached Supplemental Brief.


                                                                                 Respectfully

submitted,


Dated: 08/06/2021


                                                                             /s/ Russell Greer


                                                                                 Russell Greer

                                                                            P . O. Box 46602
                                                                        Las Vegas, NV 89114
                                                                                801-895-3501
                                                                              Pro Se Litigant




                                                   6

                                               2
